Title: To George Washington from Jonathan Trumbull, Sr., 30 November 1776
From: Trumbull, Jonathan Sr.
To: Washington, George



Sir
Hartford Novr 30th 1776

I am now to acknowlege the Rect of your several favors of 6th 7th 10th & 17th instant & for the interesting intelligence they Contain—By the nonappearance of the Enemy on ours, or the Rhodisland Coast as yet, gives us great hopes that, for this Winter, we may remain quiet in this quarter, tho’ it becomes us always to be vigilant—it equally affords me the most sensible satisfaction to hear that our losses are less than were at first feard, particularly those of Monday mentioned in yours of the 6th, and wish the Loses of the Enemy, & among the rest of a Col. Carr, might induce them to desist from the further prossecution of so unjust a War—Your Conjecture of Genl Howes intention to make an excursion on the Jersey side, before he goes into Winter quarters, is undoubtedly well founded—may all his designs to distress us, prove abortive.
Impressd with the critical situation the Army must be in at the departure of the new Levies, I have laid the matter before the Assembly with your own observations on ⟨that⟩ head—they have from the necessity of the case, notwithstanding our late exertions, & the repeated drafts made upon us, Ordered four Battalions to be raised & marched, as soon as may be, until the fifteenth of March next, in meantime every nerve shall be strained to engage & forward our Quota, of the new Army—to this purpose every Incourgment & measure is takeing here—and flatter myself what has been done, will not interfere with the general Service—Am fully sensible that the applications of the Militia 

for repeated dismissions, must have given you much trouble & Concern, but hope in future, you will be releived in those respects—the Militia are certainly a respectable body of Men, but without constant imploy, they will grow impatient—have no doubt every reasonable allowance will be made in their favor—The advance pay of Twenty shillings ⅌ month, over & above what was allowd by Congress, which you made mention of, has been since reconsidered—The Wages of the Troops must, at least, be similar & if any further are made them in that way it should be general & by order of Congress, for the reason you mention.
The loss of Fort Washington, with so many of our brave men, is indeed a most unfortunate Event, but tho’ we are to consider & improve this & like disappointments, as the just chastisments of Heaven for our many transgressions, yet are we by no means to despair—we are in this way to be prepared for help & deliverance—this intelligence is forwarded to Gov. Cooke & the Massachusets State according your desire.
I shall immediately forward all the Cloathing & Blankets that are or can be Obtained—the utmost pains are takeing to furnish these & every other supply in our power for the distressd Troops, for whom we most sensibly feel.
To prevent any impositions & to incourage our own Troops in future, our State has undertaken to furnish and deliver them all kinds of refreshments, not found by the Comissary General, at prime Cost—to carry this into Execution, we suppose a general Store must be provided, a Receiver General appointed, as also proper persons (perhaps the Paymasters) in each Battalion, to receive & Issue for such Battalion, and some general plan formd, that these supplies may be considered as under the Care and protection of the Army, also pass thro’ such hands as shall stand accountable, and at sametime the pay secured & stopd from the Troops, in hands of the pay master, for use of this State—I have stated the same thing to the Genl Officers from this State, & desired them to Consult your Excelly—& obtain the proper directions for effecting the undertakeing & advise me of it, that when these Stores arrive we may know how & where to apply. I am, with great truth & Esteem Sir—Your most Obedient Humble Servant

Jonth; Trumbull

